Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post Effective Amendment No.99 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.93 [X] (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , SUITE 534 NEW YORK, NY 10169 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , SUITE 534 NEW YORK, NY 10169 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) of Rule 485. [] on (date) pursuant to paragraph (b) of Rule 485. [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485. [] on (date) pursuant to paragraph (a)(1) of Rule 485. [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485. [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 99 to the Registration Statement on Form N-1A of the American Independence Funds Trust (the “Trust”) hereby incorporates Parts A, B and C from the Trust’s PEA No. 97 on Form N-1A filed September 20, 2013. This PEA No. 99 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 97 to the Trust’s Registration Statement with respect to the American Independence Risk-Managed Allocation Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of New York and State of New York on the 27th day of September 2013. AMERICAN INDEPENDENCE FUNDS TRUST By: /s/ Eric Rubin Eric Rubin President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Eric Rubin President September 27, 2013 Eric Rubin /s/ Jeffrey Haas* Trustee September 27, 2013 Jeffrey Haas /s/ Joseph Hankin* Chairman of the Board and Trustee September 27, 2013 Joseph Hankin /s/ Terry L. Carter* Trustee September 27, 2013 Terry L. Carter /s/ Thomas F. Kice* Trustee September 27, 2013 Thomas F. Kice /s/ George Mileusnic* Trustee September 27, 2013 George Mileusnic /s/ John J. Pileggi* Trustee September 27, 2013 John J. Pileggi /s/ Peter L. Ochs* Trustee September 27, 2013 Peter L. Ochs *By: /s/ Eric Rubin Eric Rubin, Attorney-in-Fact pursuant to Power of Attorney Previously filed with Post-Effective Amendment No. 82 filed on January 30, 2013. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
